UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6231



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD MOFFETT, a/k/a Reggie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-94-138, CA-00-640-3-1-V)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Moffett, Appellant Pro Se.    Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Moffett seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court.     See United States v. Moffett,

Nos. CR-94-138; CA-00-640-3-1-V (W.D.N.C. filed Jan. 8, 2001;

entered Jan. 9, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2